This is an appeal from a judgment in the sum of $35, interest and costs. The judgment is based on a jury's verdict. The epitomized facts are:
On December 7, 1929, Jones impounded five head of cattle found trespassing upon his lands and damaging his cotton crop. On the same day Jones notified Mrs. Lizzie Keel, as owner of the cattle, but she failed to pay the damages. On the same day, Jones notified, in writing, M.L. Ferguson, a justice of the peace, to view the premises and assess the damages. On the same day, the justice of the peace notified Lizzle Keel in writing that on Tuesday, December 10th at the hour of 1 p. m., he would view and assess the damages. The damages were so assessed in a lump sum of $33. Before the justice of the peace had filed his written assessment in the office of the court clerk, and on the 10th day of December, Lizzie Jones executed and filed with him an appeal bond. The cause proceeded to trial and judgment in the district court.
It is urged on appeal that failure to strictly comply with the provisions of sections 3940, 3944, and 3945, C. O. S. 1921, relative to the assessment and recording of damages, in the first instance, rendered the proceedings void.
We find and hold that jurisdiction was obtained in the manner provided by law.
It is contended that evidence adduced on trial in the district court is insufficient to support the verdict and judgment rendered. We have reviewed the evidence and find it sufficient to support the judgment. It is affirmed and judgment is rendered accordingly on the supersedeas bond in favor of defendant in error and against Lizzie Keel, Ida Keel, and L.D. Keel.
McNEILL, C. J., and BUSBY, PHELPS, and GIBSON, JJ., concur.